DETAILED ACTION
In claim 3, line 3, “plain” should be --plane--
In claim 6, line 3 and claim 10, line 3, “list” should be --least--.
The claim 12 status should be identified as “(canceled)”, not (withdrawn).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both a racket handle and a shaft in Figure 1; reference character “131” has been used to designate both a screen (Figure 1) and a longitudinal string (Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a “magnitude of up to 5000N” (claim 3), a “maximal force in the longitudinal direction of up to 10,000N” (claim 4), “additional string tension generating mechanism” (claim 5), “a hinge on which the racket holder can rotate” (claim 5); “monitor” (claim 8), “depressions up to 2 mm” (claim 9).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7, “all said protrusions” should be changed to --said at least one protrusion-- to maintain claim consistency.
In claim 1, lines 13, 16 and 18; and claim 4, line 2, “string holder(s) should be changed to --at least one string holder-- for claim consistency.
Claims 2-5 are rejected because they depend from a rejected claim 1.
Regarding claim 6, lines 2 and 4, “latitudinal strings” and “longitudinal ones” lack a proper antecedent basis because only one string is recited in claim 1.
Regarding claim 7, the term “general vibrating nature” is vague and indefinite.  As such, it is not considered to describe any structure and therefore not seen how it limits the “force generating mechanism”.
Regarding claim 8, lines 1-2, “said sports racket improving machine” lacks a proper antecedent basis.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,417,729 (Morrone).
Regarding claims 1 and 2, Figure 1 of Morrone shows a tennis racket stringing machine including a string clamp 92 that corresponds to the recited string holder.  String clamp 92 is designed to clamp a latitudinal (cross) string.  Because clamp 92 is pivotably attached to glide rod, the clamp is inherently capable of moving the latitudinal string in the longitudinal direction.  Figure 1 of Morrone further shows a plurality of protrusions at the top of clamp 92.  The body of clamp 92 is considered to correspond to the recited holder frame and interconnected to the clamp protrusions.  Frame clamp assemblies 94,114 correspond to the recited racket holder.  See Morrone, column 5, lines 11-13.  Racket holder 94,114 is interconnected to string holder 92 via platform 39.  The operator of the stringing machine broadly corresponds to the recited force generating mechanism who is inherently capable of moving string holder 92 back and forth in the longitudinal direction since glide support rod 86 moves in that direction.  Also, see the bridging paragraph between columns 6-7.
Regarding claim 4, the operator of the stringing machine further considered to be inherently capable of applying minimal force to move string holder 92 that is less than 10,000 N.
Regarding claim 5, Figure 4 of Morrone shows a tension head assembly 150 that corresponds to the recited string tension generating mechanism.  Further, Figure 2 of Morrone shows a shaft 25 and washer 28 that collectively correspond to the recited hinge that allows a racket to rotate in a horizontal plane to allow the string to face in any direction.
Regarding claim 6, when stringing a tennis racket, all movement of the latitudinal strings over the longitudinal strings is considered to be relative.
Regarding claim 7, the term “general vibrating nature” is considered to be so broad in scope that any movement provided by the operator of the stringing machine to the string holder can be interpreted to be of a general vibrating nature.
Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,327,714 (Stevens et al., hereinafter Stevens).
	Regarding claims 9 and 11, Stevens discloses a test for testing the durability of a tennis string in a strung tennis racquet.  See column 14, lines 38-53.  Stevens describes that tennis balls are fired at the string bed of a racquet which is interpreted to mean that the tennis racquet is inherently held in place while tennis balls are directed at the racquet.  Stevens further describes that the racquet is slightly moved at a slow rate after every hit to spread the wear area across several strings which is considered to allow the racquet to be in approximately the same position.  The impact of the fired tennis balls onto the tennis racquet string bed is considered to inherently apply mechanical forces onto the strings as the latitudinal strings rub back and forth over the longitudinal strings and vice versa.  Stevens designed the test to fire the balls until the depressions in the longitudinal (main) string are too deep and the string breaks but does not explicitly discuss the depressions in the latitudinal strings.  However, since Stevens discloses that depressions occur in both the longitudinal (main) and latitudinal (cross) strings as a result of his durability test, one of ordinary skill in the art would recognize that the depth of the depressions is directly proportional to the string’s breaking point.  That is to say, the deeper the depression, the quicker the string will reach its breaking point.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to modify the Stevens string durability test by ending the test when the string depressions are at any reasonable depth, including up to 2 mm, when the desired string threshold durability has occurred.
	Regarding claim 10, all movement of the latitudinal strings over the longitudinal strings is considered to be relative.
	Regarding claims 13 and 14, over the course of testing, the strings of the Stevens tennis racquet are considered to have the depressions formed therein in both the latitudinal and longitudinal strings.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,325 (Bertolotti).
Claims 13 and 14 are considered to be product-by-process claims.  Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious form a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964,966.  Also, see MPEP § 2113.  As such, Figure 5 of Bertolotti shows the strings of a strung tennis racket with an indentation 41 in a latitudinal (cross) string 27.  Also, see Bertolotti, column 4, lines 15-31.  The Bertolotti indentations 41 are considered to correspond to the recited depressions.  Although Bertolotti does not explicitly disclose the depth of the depressions, Bertolotti discloses that the depressions are used to interlock the strings in order to maintain the strings in their relative position after ball impact.  See Bertolotti, column 2, lines 9-26.  One of ordinary skill in the art would recognize that the depth of the grooves is directly related to the strings’ ability to interlock with each other.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to provide Bertolotti with any reasonably deep depressions, including up to 2 mm, in order to obtain optimum interlocking between the longitudinal and latitudinal strings.
Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPN 4,685,676 shows other string depressions (Figure 6).  FR 2586936 discusses the friction of racquet strings against each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711